UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
PRUCO LIFE INSURANCE COMPANY, Case No. 19-13037
Hon. Judith E. Levy
Mag. David R. Grand
Plaintiff,
v 1 LE
CHERI BONDHILL, JOYCE PARKS, JAN 16 2020
TINA SANTORO, JOSEPH SANTORO and CLERK'S OFFICE
JULIE MAISANO U.S. DISTRICT COURT
EASTERN MICHIGAN
Defendants.

 

ORDER FOR RELIEF IN INTERPLEADER

Upon Joint Motion for Relief in Interpleader, and the Court having considered
the application of counsel, and for good cause having been shown;
IT IS HEREBY ORDERED THAT:

(1)  Pruco Life Insurance Company (“Pruco”) shall distribute to the Clerk
of this Court a check equal to the sum of $150,040.48 (the “Death Benefit”),
representing the death benefit due as a result of the death of Gary White (the
“Insured”) pursuant to individual life insurance policy number L8 022 227 (the
“Policy”), plus applicable interest, if any;

(2) The Clerk of this Court shall deposit said proceeds distributed by Pruco

into an interest-bearing account and maintain the same pending further orders of the
Court and shall deduct from the income on the investment a fee consistent with that
authorized by the Judicial Conference of the United States in accordance with Local
Civil Rule 67.1;

(3) Upon deposit of said proceeds with the Court, Pruco shall be, and
hereby is, discharged from any and all liability to Defendants Cheri Bondhill, Joyce
Parks, Tina Santoro, Joseph Santoro, and Judie Maisano relating to the Policy and/or
the Death Benefit;

(4) The Defendants are hereby permanently enjoined from making any
further actual or implied claims, demands and causes of action, asserted or
unasserted, express or implied, foreseen or unforeseen, real or imaginary, suspected
or unsuspected, known or unknown, liquidated or unliquidated, of any kind or nature
or description whatsoever, that the Defendants, jointly and severally, ever had,
presently have, may have, or claim or assert to have, or hereinafter have, may have,
or claim or assert to have, against Pruco with respect to the Death Benefit and/or the
Policy; and

(5) Pruco shall be, and hereby is, dismissed from the above-captioned
action with prejudice, and that any and all claims against Pruco relating to the Death
Benefit and/or the Policy, and the same hereby are, dismissed with prejudice,

without fees or costs to any party.
This ORDER shall be deemed a final judgment in accordance with Fed. R.
Civ. P. 54(b), there being no just reason for delay.

IT IS SO ORDERED.

Date: WALA 20 Dele i 2 Kuypy
n. Judith E. Levy
United States District J (aad
